The opinion of the Court was delivered, by
Woodward, J.
The sections of the Act of 16th June, 1836, relating to the distribution of the proceeds of sheriffs’ sales, embrace only judgment or lien creditors of the defendant in the execution. His contract creditors, who have acquired no judgment or lien, are strangers to questions of distribution, and have no right to be admitted or heard. The 87th section, in providing for issues at the “request in writing of any person interested,” means any person interested as a judgment or lien creditor. This is evident from the 93d section, which directs that the proceeds of sale, when more than sufficient “ to satisfy the liens upon the property sold,” shall be paid to the debtor unless previously paid into Court. If in Court, such surplus is ordered to the debtor, and not to the creditors whose claims are not of record.
It follows, then, that the plaintiff in error, a simple contract creditor, having no judgment whatever, obtained from the Common Pleas more than he was entitled to have. He was admitted as a party to the distribution, obtained an issue and a trial, and now claims the benefit of a writ of error. A writ of error is expressly given to a judgment on an issue in questions of distribution, and an appeal where the decree passes without an issue; but neither is given to a simple contract creditor. As he is not “ a person inte*366rested,” within tho meaning of the Act, he has none of the remedies of the Act; and therefore this writ of error nmst be quashed.
Writ quashed.